OPINION
PER CURIAM.
By this action, appellant challenges the imposition of a use tax by appellee California State Board of Equalization on the leasing of property purchased from the estate of the debtor. Appellant objects to the state’s use tax on the grounds that a previous order of the trial court enjoined the state’s attempt to impose a sales tax at the time appellant purchased equipment at a bankruptcy liquidation sale.
The bankruptcy court declined the relief sought herein for several reasons; including the fact that the use tax sought to be imposed upon the appellant was separate and different from the sales tax previously enjoined; that the court lacked jurisdiction to hear the dispute, and that even if jurisdiction existed, the court would abstain from determination of the matter. Appellant timely appealed the order of the bankruptcy court. For the reasons set forth below, we reverse.
FACTS
The debtor herein, China Peak Resort, operated a ski resort. After financial difficulties, it filed a petition for relief under Chapter 11, 11 U.S.C., et seq. A state court receiver had already been appointed. Acting pursuant to authority of the bankruptcy court, the receiver engaged in negotiations for the sale of the assets of China Peak to the appellant. The purchase agreement was approved by the bankruptcy court. The California State Board of Equalization (“Board”), appellee herein, sought to impose a sales tax upon this conveyance. The receiver brought an adversary action challenging this tax, claiming the transaction to be exempt from taxation by the appellee. The bankruptcy court held the transaction exempt pursuant to 28 U.S.C. Section 960 and the Ninth Circuit holdings in California State Board of Equalization v. Goggin, (“Goggin I”) 191 F.2d 726 (9th Cir.1951), cert. denied, 342 U.S. 909, 72 S.Ct. 302, 96 L.Ed. 680; California State Board of Equalization v. Goggin, (“Goggin II”) 245 F.2d 44 (9th Cir.1957), cert. denied, 353 U.S. 961, 77 S.Ct. 863, 1 L.Ed.2d 910, on the basis that the sale was a liquidation of the bankruptcy estate.
Appellant Sierra Summit subsequently began operations of the ski resort, including the renting of ski equipment previously purchased from the estate. An audit of the business was conducted by the Board. Appellant was found to have understated its rental income, resulting in a tax liability. Sierra Summit contends that this income is exempt from taxation due to the *759prior order of the bankruptcy court. The prior ruling provided that:
Defendant, California State Board of Equalization, its representatives, agents and employees are hereby permanently restrained and enjoined from commencing or continuing any act to impose, determine, assess or enforce a sales or other tax against the said Receiver, debt- or, its principals or other parties by reason of the sale of the assets of China Peak Resort, Ltd. to Snow Summit Ski Corporation....
The Board contends that the use tax which they are seeking to impose upon the appellant is not precluded by the exemption contained in the above order.
DISCUSSION
We must first determine whether this Court has jurisdiction over the matter presented herein. The trial court found that it had no jurisdiction based upon 28 U.S.C. Section 1341, which provides as follows:
The district courts shall not enjoin, suspend or restrain the assessment, levy, or collection of any tax under State law where a plain, speedy and efficient remedy may be had in the courts of such State.
The Ninth Circuit has stated that this provision does not preclude an injunction consistent with the administration of a bankruptcy estate. See Goggin I, supra, at 728. As mentioned above, the trial court previously issued an injunction against the Board, precluding an imposition of a sales tax upon the liquidation sale of the items from the estate.
By this action, appellant asked the trial court to determine the application of its previous order to the facts presented herein and to make a determination of whether the Board acted in contempt of the previous injunction. Inherent in - the court’s jurisdiction, as defined by 28 U.S.C. Section 157, is the ability to determine the application of its previous orders. Therefore, based upon the request for review of its previous order, jurisdiction was proper for the limited purpose of determining compliance by the Board with the terms of the previous injunction.
Notwithstanding the above, the trial court found that if it did have jurisdiction, abstention was proper in the present case. Abstention is governed by 28 U.S.C. Section 1334(c). Pursuant to 1334(c)(1), a court may abstain from determination of an issue in the interest of justice, the interest of comity with State courts or respect for State law.
The record herein does not support the trial court’s decision to abstain. The relief sought was an interpretation of the court’s previous order. Abstention would require another court or forum to determine the application of the injunction entered by the bankruptcy court. In addition, although there is a state system for reviewing the Board’s assessment, a California state court decision1 has indicated that it is not bound by the decisions of the Ninth Circuit in Goggin I and Goggin II. Under these circumstances, abstention would preclude meaningful review of the appellant’s claims.
In light of the above, the bankruptcy court abused its discretion in its decision to abstain from determination of the propriety of the use tax assessment by the Board.
As the trial court has jurisdiction and abstention is improper on these facts, the merits of the issue presented, i.e. the propriety of the imposition of a use tax upon equipment rented after a tax-free acquisition of the property from a bankruptcy estate liquidation, must be determined.
At oral argument, counsel for the Board indicated that the use tax assessed herein occurs only in a situation where items are used, or in this case rented, and a sales tax was not paid on the original purchase of the items. In addition, the dissent points out that this use tax is assessed against the party who leases/uses the property *760rather than upon the purchaser from the bankruptcy estate. See C.S.U.T.R. 1660(c)(1).
While 1660(c)(1) does impose this burden, 1660(c)(2) exempts all transactions from this tax where sales tax was paid upon the purchase of the equipment by the lessor. Therefore, the lessee/user liability for such a use tax arises only where sales tax was not paid upon the equipment at the time of purchase, e.g. a bankruptcy liquidation sale. Hence, the conduct of the purchaser from the bankruptcy liquidation sale, i.e. whether sales tax is paid, is the exclusive factor which determines whether a use tax will be imposed. Subjecting all subsequent lease/use transactions to a use tax places a burden upon the purchaser of such equipment from the bankruptcy estate. This type of tax is expressly forbidden in the Ninth Circuit:
Whatever the protean forms of a statute may be, or whatever subtle ingenuity of legislative tax advisors may suggest now or in the future, the tax is in fact based upon the sale; the sale is for the essential purpose of liquidating; the liquidation process was burdened thereby. The paramount authority in the bankruptcy field can be limited only by Congress. But, since Congress has already designated sales in the course of operation of a business as the sole area where the state may impose a tax of any type, [ [FTNT] 28. U.S.C. Section 960] essential sales in liquidation are inevitably free from such imposition.
Goggin II, 245 F.2d, at 46. This assessment of a use tax does not arise but for the failure of the purchaser to pay sales tax upon the liquidation sale from the bankruptcy estate. It is therefore based in fact upon the sale and is proscribed by the Goggins’ decisions.
In light of the injunction previously entered by the bankruptcy court and the holdings in the Goggins’ decisions, the Board improperly assessed a use tax upon the rentals of ski equipment that had been acquired by the appellant at a bankruptcy liquidation sale. Accordingly, the order of the trial court allowing the assessment is REVERSED. This matter is hereby REMANDED with instructions to the bankruptcy court to enter an order consistent with the above disposition.

. See Debtor Reorganizers, Inc. v. State Board of Equalization, 58 Cal.App.3d 691, 130 Cal.Rptr. 64 (1976).